Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “heat dissipation supports” and then refers to “a lower heat dissipation support” and “an upper heat dissipation support.” However, the relationship between these has not been clarified. For the purposes of examination, it is assumed that the “heat dissipation supports” comprise a lower heat dissipation support and an upper heat dissipation support, and applicant is requested to add this or similar language to the claim.
Claim 3 recites “the heat dissipation support.” However, more than one has been recited and it is unclear to which this refers. It is assumed this refers to all of them.
Claim 6 recites “the upper heat insulating support body.” Because number 511 is used to refer to this, it is assumed that it is intended to be the “upper heat dissipation support body.”
Claim 10 recites “a lower side” and “an upper side.” However, it is not clear whether these refer to the respective heat dissipation support body or insulating support/layer. It is assumed to refer to the respective heat dissipation support body as that appears to be what is represented in Fig. 10.
Claim 15 recites “Kapton.” Kapton is a registered trademark used to describe a material. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (KR 10-2015-0098856, hereinafter “Gu”) in view of Gu et al. (US 2015/0043898 A1, hereinafter “Gu ‘898”).
Regarding claim 1, Gu discloses a positive temperature coefficient (PTC) heater [Figs. 6-8; Pars. 0001 and 0017] comprising: 
an insulating support [220] having a predetermined length [that shown in Figs. 6-8]; 
a heating element [210] interposed in the insulating support [Fig. 6] and generating heat by power [Par. 0053];
3 
    PNG
    media_image1.png
    431
    515
    media_image1.png
    Greyscale

a terminal [electrode 231] located in close contact with a lower surface of the insulating support [Fig. 8] and supplying power to the heating element [Par. 0056]; 
an insulating layer [240] located in close contact with a lower surface of the terminal [Fig. 8]; 

heat dissipation supports [100 and 300] located in close contact with 
and an assembly [fixing member 500] located in close contact with a lower surface of a lower heat dissipation support [Fig. 8], protruding in an upward direction to pass through the discharge holes, and inwardly bent to be coupled to an upper surface of an upper heat dissipation support [Fig. 8].
The invention of the prior art reference Gu differs from the claimed invention in that the prior art reference fails to teach one of the heat dissipation supports being in close contact with an upper surface of the insulating support--rather, the prior art teaches the upper heat dissipation support being in close contact with a side of the insulating support and having an additional insulating layer [250] in between it and the insulating support.
However, Gu ‘898 teaches, in a PTC heater [Figs. 11-12], 

    PNG
    media_image2.png
    436
    487
    media_image2.png
    Greyscale

heat dissipation supports [100 and 300] located in close contact with an upper surface of the insulating support [Fig. 12 shows support 300 being in close contact with an upper surface of insulating support 241, without an insulating layer in between]. The advantage of this configuration, without the upper insulating layer 250 (or the accompanying upper electrode 232), is that it allows the second support part 300 to “act as a ground terminal” which is useful in applications where “safety is secured” (and having fewer parts has greater ease of manufacture/assembly). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Gu by removing the upper insulating layer 250 and upper electrode 232 so that the heat dissipation support 300 is in close contact with the upper surface of the insulating support as taught by Gu ‘898 because this allows for simpler construction and is a suitable setup in cases where safety is secured.
Regarding claim 2, Gu discloses the insulating support [220] comprises an insulating support body [the main body of 220] having a predetermined length and a space portion [the openings in 220 into which PTC heating elements 210 are placed, Fig. 6] penetrating through upper and lower surfaces inside the insulating support body and allowing the heating element to be interposed therein [Fig. 8].

    PNG
    media_image3.png
    311
    378
    media_image3.png
    Greyscale
Gu Fig. 8
Regarding claim 3, Gu discloses the heat dissipation support comprises: an upper heat dissipation support [300] including an upper heat dissipation support body [the main body of 300] located in close contact with the upper surface of the insulating support [see claim 1 above--taught by the modified Gu] and a plurality of upper discharge holes [301] formed as the foregoing discharge holes on both side surfaces of the upper heat dissipation support body [Fig. 8] and a lower heat dissipation support body [100] including a lower heat dissipation support body [the main body of 100] located in close contact with the lower surface of the insulating layer [as set forth in claim 1 above] and a plurality of lower discharge holes [101] formed as the foregoing discharge holes on both side surfaces of the lower heat dissipation support body [Fig. 8].
Regarding claim 4, Gu discloses the assembly [500] comprises: an assembly body [510] positioned to be located in close contact with a lower surface of the lower heat dissipation support body [See Fig. 8] and a fixing protrusion 520 and 521, Figs. 6-8] protruding from the assembly body to pass through the lower discharge hole and the upper discharge hole and bent to be coupled to an upper surface of the upper heat dissipation support body [Fig. 8].
Regarding claim 5, Gu discloses the fixing protrusion is provided in plurality and the plurality of fixing protrusions are spaced apart from each other in a lengthwise direction [see Fig. 6]. 
Regarding claim 13, Gu discloses [Claim 13] The PTC heater of claim 2, wherein the terminal [231] has a length close to a length of the insulating support body [220] and is connected to a plurality of the heating elements [Par. 0056]. It is unclear from the figures (and the text does not specify) whether the terminal and support body lengths are equal or merely close. However, Gu ‘898 discloses, in Fig. 10, the lengths of the terminal [233] and the insulating support body [232] being equal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Gu by forming the terminal to be equal in length to the insulating support body because this ensures a good connection between the heating elements and the terminal, and improves the strength/ease of construction of the device.
Regarding claim 14, Gu discloses the insulating layer is formed of an insulating material [because the layer insulates as described in e.g. Par. 0058, despite being in contact with conducting members, it therefore must be formed, at least in part, of an insulating material].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Gu ‘898 ad applied to claim 5 above, and further in view of Lee (KR 20160145891).
Regarding claim 6, as best understood, the modified Gu discloses the apparatus set forth above but fails to teach an auxiliary fixing protrusion. However, Lee teaches, in a PTC heater [abstract] having an insulating support [20] for a heating element [10] and an upper heat dissipation support [30] with discharge holes therethrough [see Fig. 4], the insulating support [20] further comprises an auxiliary fixing protrusion [24] protruding from the insulating support body to pass through the upper discharge hole and bent to be coupled to the upper surface of the upper heat dissipation support body [Fig. 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Gu by adding at least one auxiliary fixing protrusion to the insulating support as taught by Lee in order to further reinforce the construction.
Regarding claim 7, Lee teaches the auxiliary fixing protrusion is provided in plurality, and the plurality of auxiliary fixing protrusions are spaced apart from each other in a lengthwise direction [see Fig. 2 and 5 which show protrusions 24]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Gu by adding a plurality of auxiliary fixing protrusions, spaced apart longitudinally, to the insulating support as taught by Lee in order to further reinforce the construction.
Regarding claim 8, Lee teaches the auxiliary fixing protrusions as set forth above, including the auxiliary fixing protrusions are spaced apart from each other as set forth in claim 7 above; and the modified Gu discloses the apparatus set forth above. One of ordinary skill, upon modifying Gu by Lee as set forth in claim 7 above, would reasonably be expected to form the protrusions so as not to overlap the fixing protrusion, because such an overlap would lessen the effect of the auxiliary fixing protrusions.
Regarding claim 9, Lee teaches [Claim 9] The PTC heater of claim 8, wherein the auxiliary fixing protrusions are formed to avoid the space portion [elements 24 are formed to avoid the spaces where heaters 10 are located; see Fig. 4]. Configuring the location of the protrusions so that they avoid the spaces where heaters are located would have been obvious to one of ordinary skill before the effective filing date because this allows the heaters to be located as intended without interference.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Gu ‘898 and Lee as applied to claim 6 above, and further in view of Gu et al. (US 2015/0343883, hereinafter “Gu ‘883”).
Regarding claim 10, the modified Gu discloses the apparatus set forth above but fails to teach the heat dissipation support bodies being bent as claimed. However, Gu ‘883 teaches, in a PTC heater, an upper heat dissipation support body [50, Fig. 14] is bent [see Annotated Fig. 14 below] so that a surface thereof in contact with the insulating support is located on a lower side [note that this intended result is achieved by Gu and Gu ‘883 regardless of the configuration of the bending, as the surface contacting the insulating support is on a lower side of the upper heat dissipation support body] , and the lower heat dissipation support body [30] is bent so that a surface thereof in contact with the insulating layer is located on an upper side [note that this intended result is achieved by Gu and Gu ‘883 regardless of the configuration of the bending, as the surface contacting the insulating support is on an upper side of the lower heat dissipation support body]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Gu by adding bent portions to the upper and lower heat dissipation support bodies as claimed in order to further secure the apparatus.

    PNG
    media_image4.png
    275
    672
    media_image4.png
    Greyscale

Regarding claim 11, Gu ‘883 teaches the height of the bent portion of the upper heat dissipation support body is equal to or greater than thicknesses of the upper heat dissipation support body. Gu as modified above discloses the thicknesses of the fixing protrusion being equal to that of the upper heat dissipation support body. Therefore, the modified Gu with Gu ‘883 would suggest to one of ordinary skill that the height of a bent portion of the upper heat dissipation support body is equal to or greater than thicknesses of the fixing protrusion as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gu by forming the bent portion of the upper heat dissipation support bodies to be greater than the thickness of the assembly body as claimed in order to further secure the apparatus. Regarding the height also being greater than that of the auxiliary fixing protrusion, one of ordinary skill would reasonably be apprised of the benefits of this construction as claimed (it would be beneficial for ease of manufacture and assembly to form the auxiliary fixing protrusion thickness to be the same as that of the thickness of the fixing protrusion).

    PNG
    media_image5.png
    275
    672
    media_image5.png
    Greyscale

Regarding claim 12, Gu ‘883 when used to modify Gu teaches that a height of a bent portion of the lower heat dissipation support body is equal to or greater than a thickness of the assembly body [Gu, above, teaches the thickness of the assembly body being approximately equal to that of the lower heat dissipation support, while the height of the bent portion of the lower heat dissipation support body in the vertical direction in Fig. 14 is many times larger]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Gu by forming the bent portion of the lower heat dissipation support bodies to be greater than the thickness of the assembly body as claimed in order to further secure the apparatus.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Gu ‘898 as applied to claim 14 above, and further in view of Kohl et al. (US 2012/0061366 A1, hereinafter “Kohl”).
Regarding claim 15, the modified Gu discloses the apparatus set forth above but fails to disclose the material of the insulating layer. However, Kohl teaches, in a PTC heater, an insulating layer which is a Kapton tape (Par. 0043). Kapton tape was thus known as an insulator in the field of endeavor, and it would have been within the technological capabilities of a person of ordinary skill in the art to substitute Kapton for the insulating material (unspecified) of Gu. The combined elements would yield predictable results and the substitution would work as intended (providing insulation). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Gu by forming the insulating layer of Kapton tape as taught by Kohl because this amounts to a simple substitution of one insulating layer material known in the art for another with predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761